Title: To James Madison from William C. C. Claiborne (Abstract), 1 April 1805
From: Claiborne, William C. C.
To: Madison, James


1 April 1805, New Orleans. “I enclose you an Answer to Mr. Walsh’s Pastoral Letter by Colonel Bellechasse. Neither the Letter or answer is yet in circulation, but I learn both will be distributed in a few days. This religious contest at present occupies much of the public attention!”
Adds in a postscript: “The Post from the Northward continues irregular; we were much disappointed in not receiving the Mail due on this Evening; I presume these failures may be attributed to the Severe Winter and high Waters.”
 